DETAILED ACTION

This office action is a response to the after final filed on 7/15/2021. Claims 1 and 5-9 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1 and 5-9 (renumbered as 1-6) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 7/15/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for determining total delay to a radio frequency (RF) signal, which involves injecting multiple frequency tones of different frequency at the start point. Multiple phase differences are measured corresponding to difference of phase between the multiple frequency tones injected at the start point and corresponding multiple frequency tones received at the end point. A total delay to the RF signal caused by the path is determined from more than one of the multiple phase differences measured. A total phase shift to the RF signal is determined from the total delay and a frequency of the RF signal. 
Prior art reference Khojastepour discloses a method for measuring a plurality of phase differences at different frequencies between transmitted RF signals and corresponding received RF signals at the receiver. The measurement equipment provides an estimate of the distance based on the 
Prior art reference Hadaschik discloses a method for performing a channel estimation and overall phase basis of the radio signal based on the channel estimation and a relative phase error. 
Prior art reference Moshfeghi discloses a method of determining a location of the device based on transmitting signals between a plurality of devices and determining phase difference between the signals. 
However, prior art on record does not disclose the claimed features of determining a total delay based on a relation between a plurality of frequency tones and corresponding phase differences that also includes a number of wraps over 2π of the phase shift.
Claims 1 and its dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of wherein the total delay is determined from a relation between a plurality of frequencies, corresponding phase delays, and a number of wraps over 2π of the phase shift (as indicated in claim 1); in combination with all other limitations in the claims as defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414